Order unanimously reversed, on the law, with costs, petition reinstated and matter remitted to Supreme Court, Cattaraugus County, for a hearing, in accordance with the following memorandum: The record conclusively shows disagreement between petitioner, a 50% shareholder in respondent corporation, and the two shareholders owning the remaining 50%. It was an abuse of discretion to fail to order a hearing pursuant to Business Corporation Law § 1109 to resolve disputed issues of fact with respect to petitioner’s application for judicial dissolution. (Appeal from order of Supreme Court, Cattaraugus County, Crowley, J. — corporate dissolution.) Present — Dillon, P. J., Hancock, Jr., Denman, Green and Pine, JJ.